Citation Nr: 0808281	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from April 1962 to May 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim for service 
connection for the cause of the veteran's death.  

This claim was previously denied by the Board in November 
2001 primarily on the basis that there was no showing that a 
cancer entitled to presumptive service connection based on 
exposure to Agent Orange had been manifested within 30 years 
from the date the veteran was last in Vietnam.  However, the 
30 year requirement was eliminated, effective December 2001 
(See 38 U.S.C.A. § 1116(a)(2)(F), as added by § 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA)), and when a provision of law or regulation creates a 
new basis for entitlement to benefits, as through 
liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Therefore, the applicant's later claim, 
asserting rights that did not exist at the time of the prior 
claim, is necessarily a different claim.  Spencer v. Brown, 4 
Vet. App. 283 (1993), affirmed 17 F.3d 368 (Fed. Cir. 1994).  
As a result of the change in regulation, the Board has listed 
the issue as entitlement to service connection for cause of 
the veteran's death.


FINDINGS OF FACT

1.  The record reflects that the veteran died in September 
1999, and that at the time of death, he was service connected 
for residuals of a fracture of the left arm.  The evidence 
also indicates that the veteran served in the Republic of 
Vietnam during the Vietnam era.  

2.  The death certificate lists acute respiratory failure as 
the immediate cause of death, the underlying cause as 
squamous cell carcinoma of the lung, and another significant 
condition contributing to death as oropharyngeal squamous 
cell carcinoma stage T3N2B.  

3.  While there are opinions from one private physician that 
indicate that the veteran's squamous cell carcinoma of the 
lung metastasized from a non-presumptive cancer, another 
examiner believed that the veteran's squamous cell carcinoma 
of the lung was a primary cancer.  

4.  The medical evidence is sufficient to establish that 
service-connected primary lung cancer contributed materially 
to cause the veteran's death.  


CONCLUSION OF LAW

A disease of service origin caused the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

With respect to this claim, the Board has determined that the 
evidence of record supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development which may 
have existed under the VCAA cannot be considered prejudicial 
to the appellant, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

To establish service connection for cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2007).

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period.  The presumptive period for 
malignant tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), 
will be established even though there is no record of such 
disease during service, provided that the disease is manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty in the Marine Corps from 
April 1962 to May 1966.  The service department has reported 
that he served in Vietnam from August to October 1964.

In June 1999, the RO granted service connection and a 20 
percent rating for residuals of a left arm fracture, and this 
rating remained in effect until the veteran's death.  The 
veteran was not service connected for any other disability at 
the time of his death.  

An October 1996 statement by Drs. P. Twardowski and M. Kies, 
of Northwestern University Medical Center, indicates that the 
veteran was diagnosed with head and neck cancer in July 1996, 
after presenting with a right-sided neck mass.  When seen in 
July 1996, there was a right-sided oropharyngeal lesion and a 
large ipsilateral cervical lymph node; biopsies were 
consistent with squamous cell carcinoma; and the stage of the 
tumor was T3N2B.  From August to October 1996, the veteran 
underwent radio-chemotherapy for the cancer.

Medical records reflect that the veteran was monitored and 
treated for his cancer from December 1996 to April 1998 at 
the University of Miami Hospitals and Clinics.  It was noted 
that the veteran's history included being diagnosed with 
oropharynx cancer in July 1996 after presenting with a right 
neck mass, and there was also a history of heavy cigarette 
smoking.

An April 1998 statement by Donald Weed, M.D., of the 
University of Miami School of Medicine, Department of 
Otolaryngology, indicates that the veteran had squamous cell 
carcinoma of the right oropharynx and left supraglottis.  Dr. 
Weed stated that the veteran had undergone chemotherapy and 
radiation therapy for the cancer.

Medical records indicate that the veteran was treated for his 
cancer at Tucson Medical Center and Gerald Champion Memorial 
Hospital in 1998 and 1999.  He was initially monitored for 
his oropharyngeal cancer, and during this period lung changes 
were noted.  An April 1999 bronchoscopy and biopsy led to a 
diagnosis of squamous cell carcinoma of the left lung.

A May 1999 consultation report, by Marilyn Croghan, M.D., of 
Arizona Oncology Associates, includes a review of the history 
of the veteran's case.  It was noted that in 1996, there was 
a diagnosis of squamous cell carcinoma of the oropharynx and 
left supraglottic area, there were negative findings dated 
into 1998 as to recurrence of such cancer, lung changes were 
noted since late 1998, and squamous cell carcinoma of the 
lung was recently diagnosed by biopsy.  It was also indicated 
that the veteran had a history of smoking two packs a day for 
30 years, and still smoked one pack per day.  The doctor said 
she favored the lung cancer being a second primary cancer 
site, given the extent of the head and neck cancer which had 
gone 2 1/2 years without evidence of recurrence, and given 
that the veteran continued to smoke.

Subsequent May 1999 biopsies of the lung and other areas in 
the chest resulted in impressions of moderately 
differentiated epidermoid carcinoma, recurrent or metastatic, 
of the left lower lung lobe; and metastatic moderately 
differentiated epidermoid carcinoma of the left pericardial 
area, left anterior chest wall, and left posterior chest 
wall.

An August 1999 statement by Ms. Linda Moors, a physician 
assistant with Dr. R. Brooks of the Arizona Oncology 
Associates, indicates that the veteran was being seen for 
metastatic squamous cancer of the head and neck, and had been 
recently found to have recurrent cancer in his lung.  His 
condition was considered terminal.

A death certificate indicates that the veteran died in 
September 1999 at his residence, and lists acute respiratory 
failure as the immediate cause of death, the underlying cause 
as squamous cell carcinoma of the lung, and another 
significant condition contributing to his death as 
oropharyngeal squamous cell carcinoma stage T3N2B.  

In September 1999, the veteran's widow filed a claim for 
service connection for the cause of his death.  She asserted 
that the veteran died of lung cancer due to Agent Orange 
exposure in Vietnam, and she said that cancer was first 
diagnosed in 1996.

A November 2000 statement submitted by Ms. Leda Hankins, a 
physician assistant with Dr. D. Lowell of the Tucson 
Cardiothoracic Surgeons, indicates that the veteran was 
evaluated in May 1999 for carcinoma of the lung.  He then had 
chest surgery and biopsies in May 1999 which revealed 
squamous cell carcinoma of the lung and other areas of the 
chest, and consideration of a left lower lobectomy as a cure 
was abandoned due to the advanced stage of the disease.  The 
statement indicates that it would be impossible to know how 
long the veteran had had lung cancer prior to seeking 
treatment, and difficult to determine the origin of the 
cancer.  It was also noted that the veteran was a smoker for 
quite a few years, increasing his risk of lung cancer.

In June and July 2001 statements, Dr. Weed recounted that the 
veteran had been diagnosed with squamous cell carcinoma of 
the right oropharynx in July 1996, and that he had treated 
the veteran for this problem from December 1996 to April 
1998, when the veteran moved to Arizona.  Dr. Weed noted that 
based on review of the treatment records from Arizona, in May 
1999 the veteran was found to have metastatic squamous cell 
carcinoma of the lung, pericardium, and chest wall.  Dr. Weed 
said that, in other words, the veteran's squamous cell 
carcinoma of the tonsil diagnosed in July 1996 ultimately 
spread to his lungs, pericardium, and chest in May 1999.  Dr. 
Weed stated that it would be impossible to determine how long 
the veteran had had cancer of the oropharynx prior to his 
diagnosis in July 1996, but he did present with advanced 
stage 4 disease at that time.

A February 2004 medical statement from Dr. Robert Brooks of 
Arizona Oncology Associates indicates that the veteran died 
of complications of head and neck cancer which had 
metastasized to the lungs.


II.  Analysis

The appellant contends that the veteran's fatal cancer was 
lung cancer and that such should be considered service 
connected as being due to Agent Orange exposure in Vietnam.  
She and her representative also contend that the veteran's 
cancer of the oropharynx was located in close proximity to 
areas that would alternatively warrant application of the 
presumptive provisions relating to Agent Orange exposure.

Oropharynx cancer was first diagnosed in July 1996, and lung 
cancer was first diagnosed in April 1999.  Oropharynx cancer 
is not one of the listed diseases subject to the Agent Orange 
presumption of service connection, but cancer of the lung, if 
primary, would be entitled to such a presumption.  VAOPGCPREC 
18-97 (presumptive service connection may not be established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure if the cancer developed as the result 
of metastasis of a cancer that is not associated with 
herbicide exposure).  

In this regard, the Board recognizes that was clearly the 
opinion of Dr. Weed based on review of the treatment records 
from Arizona that in May 1999, the veteran was found to have 
metastatic squamous cell carcinoma of the lung, pericardium, 
and chest wall.  In other words, Dr. Weed maintained that the 
veteran's squamous cell carcinoma of the tonsil diagnosed in 
July 1996 ultimately spread to his lungs, pericardium, and 
chest in May 1999.

However, following a review of the history of the case in May 
1999, and after noting that there were negative findings 
dated into 1998 as to recurrence of the veteran's cancer of 
the oropharynx and left supraglottic area, it was the opinion 
of Dr. Marilyn Croghan of Arizona Oncology Associates that 
she favored the lung cancer being a second primary cancer 
site, given the extent of the head and neck cancer which had 
gone 2 1/2 years without evidence of recurrence, and given 
that the veteran continued to smoke.

Moreover, the veteran's death certificate reflects the 
underlying cause of the veteran's death as squamous cell 
carcinoma of the lung, without indicating this cancer as 
having metastasized from the veteran's oropharyngeal cancer.  
Indeed, the Board finds that at least one reasonable 
inference is that if the author had believed that the 
veteran's lung cancer had metastasized from the oropharyngeal 
area, oropharyngeal cancer would have been indicated as the 
underlying cause of the veteran's death rather than cancer of 
the lung.  

Thus, as the Board does not find that the opinion of Dr. Weed 
is any more persuasive and probative than the opinion of Dr. 
Croghan, the Board finds that the evidence is at least in 
equipoise on whether the veteran's lung cancer was primary, 
and that a grant of service connection for squamous cell 
carcinoma of the lung is therefore warranted pursuant to the 
presumptive provisions applicable to Agent Orange exposure.  

While the February 2004 medical statement from Dr. Brooks 
indicating that the veteran died of complications of head and 
neck cancer which had metastasized to the lungs would seem to 
be against the claim, this physician does not provide a 
rationale for this opinion and it is otherwise unclear why he 
would differ with the views of an associate from his own 
clinic.  Consequently, the Board finds this opinion to be of 
little, if any, probative value.

As the veteran's death certificate indicates that the 
underlying cause of the veteran's death was squamous cell 
carcinoma of the lung, the Board finds that service 
connection for cause of death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


